DETAILED ACTION
This action is in response to the claimed listing filed on 12/28/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to method (Claims 1, 3-5, 21), a computing device (Claims 6-13), and a device  (Claims 14-20), featured for generating report data indicative based on determining entropy values of a first image and a second image, the claimed invention recites, in part, to include at least feature, 
 “…generating report data indicative of the portion of the application, wherein the report data is indicative of performance of the application based on the first entropy value, the second entropy value, the first network throughput value, and the second network throughput value; and providing the report data to a second computing device using a communications network.”,  as recited in independent claim 1, and in the similar manner in independent claims 6 and 14.
Prior art of record Nandy, is relied to address entropy value determination in the claims, where Nandy establishes entropy calculation analysis on gate frames and shows the performance evaluation.  The claims were addressed as being ineligible under 35 USC 101 for solely providing calculations in entropy images.
With amendment to include the above features, Applicant pointed out that the report data may be used to determine whether a period of poor performance is due to a network condition, and in some cases may specify optimizations or modifications associated with an application or particular portions of the application that are associated with an issue, and Applicant submitted the claims are not directed solely toward a mathematical relationship (remarks p. 16).  


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
January 29, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191